HLD-002                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-2806
                                      ___________

                              CHRISTOPHER EUBANKS,
                                               Appellant
                                       v.

                              T.R. SNIEZEK, Warden
                      ____________________________________

                    On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 09-cv-00905)
                    District Judge: Honorable William W. Caldwell
                     ____________________________________

                 Submitted for Possible Summary Action Pursuant to
                      Third Circuit LAR 27.4 and I.O.P. 10.6
                                 October 29, 2010
         Before: MCKEE, Chief Judge, ALDISERT and WEIS, Circuit Judges
                         (Opinion filed: February 14, 2011)
                                     _________

                                       OPINION
                                       _________

PER CURIAM.

             Christopher Eubanks, proceeding pro se, appeals the order of the District

Court dismissing his petition under 28 U.S.C. § 2241. Because the appeal does not

present a substantial question, we will summarily affirm.


                                            1
                                             I

              In 2006, Eubanks pleaded guilty in the United States District Court for the

Northern District of West Virginia to drug trafficking charges. He was sentenced to 63

months’ imprisonment. In 2007, he filed in that District a motion to vacate his sentence

under 28 U.S.C. § 2255. That motion was dismissed as time-barred. In the meantime, he

filed a motion to reduce his sentence under 18 U.S.C. § 3582. His sentence was reduced

to 51 months’ imprisonment, based on amendments to the federal sentencing guidelines

as they applied to crack cocaine offenses.

              Then, in May 2009, Eubanks filed in the United States District Court for

the Middle District of Pennsylvania a petition under 28 U.S.C. § 2241, challenging the

calculation of his original sentence under the Federal Sentencing Guidelines – a claim he

raised in his time-barred § 2255 motion. When Eubanks filed the petition, he was

confined at Schuylkill Federal Prison Camp, Minersville, Pennsylvania, which is within

the Middle District. The District Court dismissed the petition for lack of jurisdiction, and

Eubanks filed a timely notice of appeal.

                                             II

              We have jurisdiction pursuant to 28 U.S.C. § 1291. We may summarily

affirm the District Court’s decision if Eubanks’s appeal does not present a substantial

question. See 3d Cir. LAR 27.4; 3d Cir. IOP 10.6.

              A federal prisoner challenging the validity of his conviction or sentence

                                             2
must pursue collateral relief under § 2255 in the district court that imposed his sentence.

See § 2255(a). “[U]nder the explicit terms of 28 U.S.C. § 2255, unless a § 2255 motion

would be ‘inadequate or ineffective,’ a habeas corpus petition under § 2241 cannot be

entertained” by a district court. Cradle v. United States ex rel. Miner, 290 F.3d 536, 538

(3d Cir. 2002) (per curiam). “A § 2255 motion is inadequate or ineffective only where

the petitioner demonstrates that some limitation of scope or procedure would prevent a

§ 2255 proceeding from affording him a full hearing and adjudication of his wrongful

detention claim.” Id. “Section 2255 is not inadequate or ineffective merely because the

sentencing court does not grant relief, the one-year statute of limitations has expired, or

the petitioner is unable to meet the stringent gatekeeping requirements of the amended

§ 2255.” Id. at 539. In dismissing Eubanks’s petition for lack of jurisdiction, the District

Court reasoned that Eubanks did not demonstrate that § 2255 was an inadequate or

ineffective remedy. We are in full accord with the reasoning of the District Court.

              Accordingly, we will summarily affirm the District Court’s order.




                                              3